

Exhibit 10.24


SERVICES AGREEMENT


This Services Agreement (“Agreement”), effective as of the date accepted
(“Effective Date”) is between Touchpoint Metrics, Inc., dba MCorp Consulting (A
California corporation), located at 201 Spear Street, Suite 1100, San Francisco,
California 94105  (“the Company”), and Tanger Factory Outlet Centers, Inc.,
located at 3200 Northline Avenue, Suite 360, Greensboro, NC 27408 (“Client”).


The Company and Client agree to the following terms and conditions:


General Terms and Conditions


a.  
Services: During the term of the Agreement, the Company agrees to provide
services to Client which Client may authorize by the execution of a Statement of
Work (“SOW”) as described in this Agreement.



b.  
Term:  This Agreement will commence on the Effective Date and remain in full
force until terminated as provided for herein.



c.  
Statements of Work:  Each SOW shall be issued in accordance with the terms of
this Agreement, and will contain, where appropriate, the project name,
description, budget estimates, payment schedules, billing rates, and provisions
for out-of-pocket expenses. All SOWs or other forms of written authorization
shall be subject to the terms and conditions set forth in this Agreement. In the
event any conditions contained in an SOW conflict with any terms, conditions, or
clauses in this Agreement, or there is an ambiguity between the SOW and this
Agreement, then the provisions of this Agreement shall govern, unless clearly
and specifically stated otherwise in the SOW.



d.  
Timelines: Time is of the essence in completing SOWs on time and on budget.
Client acknowledges that delays on its part may adversely affect schedules and
costs.



e.  
Approvals: Authorized approval sources for Client are as set forth in each SOW.
Client shall review and approve all materials in writing. Client’s approval by
any tangible medium (e.g. email) will be considered final approval. Once
approved, any changes will be subject to revisions as articulated in Section “h”
of this Agreement



f.  
Responsibility as to Style and Content: Client is responsible for the truth,
accuracy, and legality of all content provided to the Company. Client shall
indemnify, hold harmless, and defend the Company against any and all damages,
liabilities, expenses (including attorney’s fees), resulting from any claims,
actions, or suits made by a third party as a result of: (a) claims,
representations, statements or depictions in materials prepared or submitted by
Client (“Client Materials”); (b) defects in the Client’s products or services;
(c) allegations that copyright, trademark, patent or other rights of a third
party have been infringed or violated by the Company as a result of the
Company’s use of Client Materials. In any event, the Company shall cease all use
of, and return to Client, all Client Materials immediately upon written request
by Client for any reason.  Any indemnification obligations of Client set forth
in this Agreement shall be subject to the following conditions: (i) the Company
shall notify Client in writing promptly upon learning of any claim or suit for
which indemnification is sought; (ii) Client shall have control of the defense
or settlement; and (iii) the Company shall reasonably cooperate with the
defense, at Client's expense.






 
 

--------------------------------------------------------------------------------

 



g.  
Responsibility as to Overall Relationship: Subject to Section (l) of this
Agreement, Client is responsible for providing access to internal resources and
records as required to fulfill the terms of this Agreement and each SOW, as well
as timely and accurate responses to all communications from the Company. The
Company is responsible for meeting defined timelines and budgets, and for
fulfilling the expectations of Client as defined in this Agreement and approved
elements of each SOW.



h.  
Revisions: Any and all changes requested to Approved Materials or an SOW are
subject to an Estimate Addendum (“EA”) to the related SOW. EA note requested
changes, estimate their cost, and must be mutually agreed in writing by the
Company and Client in order to continue. Through an approved EA, Client will
authorize revisions and any additional services to each SOW in advance of any
costs being accrued. Services required to complete any additional work beyond
the scope of each SOW will be based on the Company’s then current fee schedules,
or as specifically stated otherwise in the SOW.



i.  
Sales Tax: Sales tax will be billed as applicable under California State law.



j.  
Termination: Either party may terminate this Agreement by providing written
notice to the other party in the event that the other party has failed to cure a
material breach within fifteen (15) days after written notice of such breach by
the non-breaching party. In the event of termination of this Agreement, the
Company will invoice and be paid for all outstanding fees. All out-of-pocket
costs will be billed to the Client, due and payable on receipt.



k.  
Ownership: Upon final payment of all fees incurred under this Agreement, The
Company grants the Client full internal use of final deliverables, strategic
plans, research findings, report data and recommendations. All deliverables,
including but not limited to draft plans, survey instruments, planning
methodologies, processes, verbiage (e.g. plan copy), interface design or code
(e.g. online survey instruments, source code), and other materials or processes
developed or previously owned by the Company and used in the creation of any
plans or materials, remain the sole property of the Company. All Company
property is protected under applicable federal copyright and trademark laws. The
Company may also use Client’s name and reference non-confidential work products
resulting from this Agreement for the purposes of promotion.



l.  
Confidentiality: For purposes of this Agreement, “Confidential Information”
means information that a party desires to protect against disclosure, which is
designated as confidential in writing at the time of disclosure or which, by its
context, should reasonably be understood to be confidential. Both Parties to
this Agreement acknowledge that Confidential Information includes, but is not
limited to, business plans, trade secrets, customer information, methodology and
processes, etc., and that Confidential Information may be exchanged by the
parties. Therefore, both parties hereby agree to hold all Confidential
Information received from the other party in strict confidence, and will
strictly control all access to and distribution of any Confidential Information
of the other party.



Specifically, and without limiting the generality of the foregoing, the Company
shall not, without the Client's express written permission, reveal or otherwise
make available to any person or persons any Confidential Information regarding
the Client's products, businesses, customers or methods of






 
Tanger Services Agreement
Page 2 of 4



 
 

--------------------------------------------------------------------------------

 



operation learned by The Company during the term of this Agreement.


By the same token, Client will not reveal or otherwise make available to any
person, persons or entity any confidential, privileged information or trade
secrets regarding the Company’s methodologies, products, systems or methods of
operation (including but not limited to Customer Experience Mapping, Loyalty
Mapping®, Brand Mapping and Touchpoint Mapping®) learned by Client during the
term of this contract. The provisions of this section will survive termination
of this Agreement for a period of ten (10) years.


The foregoing prohibition on disclosure of Confidential Information shall not
apply to the extent certain Confidential Information is required to be disclosed
by the receiving party as a matter of law or by order of a court, provided that
the receiving party uses reasonable efforts to provide the disclosing party with
prior notice of such obligation to disclose and reasonably assists in obtaining
a protective order therefore.


m.  
Governing Law/Jurisdiction: This agreement, in its validity, construction and
performance, shall be governed in all respects by the laws of the county of San
Francisco, state of California, United States of America.



n.  
Modification: This writing contains the entire agreement of the parties. No
representations, understandings or prior agreements were made or relied on by
either party, other than those expressly set forth. No agent, employee, or other
representative of either party is empowered to alter any of the terms
hereof.  Any alteration or modification of this Agreement shall be effective
only if completed in writing and signed by an approved signatory of both
parties.



o.  
Warranty:  The Company warrants that (i) it has the right to provide the
services hereunder, (ii) in providing the services and any deliverables, The
Company has not improperly used or misappropriated patent, copyright, trademark,
trade secret or other proprietary rights of any third party, (iii) the
deliverables will meet the descriptions and requirements set forth in the SOW,
and (iv) The Company will perform the services in a good and workmanlike manner.



p.  
Insurance:  The Company shall maintain, at its own expense, sufficient insurance
to cover its performance of services hereunder, including but not limited to,
workers’ compensation insurance when required by law.



q.  
Counterpart:  This Agreement may be executed in counterparts by the parties and
shall become effective when all parties hereunder have executed the
Agreement.  Signatures may originally be transmitted by facsimile or email.



r.  
Miscellaneous:  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provision, the remaining provisions being deemed to continue in full force and
effect.  Any notice to a party required or permitted hereunder shall be
sufficiently given only when provided in writing, and either personally
delivered or sent via certified or registered mail or recognized overnight
delivery service to the party's address indicated herein.  A failure by either
party to enforce any right under this Agreement shall not at any time constitute
a waiver of such right or any other right, and shall not modify the rights or
obligations of either party under this Agreement.









 
Tanger Services Agreement
Page 3 of 4



 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the above parties have set their hands and seal this
28th day of August, 2012.


For the Company
 
Accepted for Client
           
MICHAEL HINSHAW
 
CARRIE GELDNER
Signature
 
Signature
     
Michael Hinshaw
 
Carrie Geldner, Senior Vice President,
President
 
Marketing & CMO
               
8/29/12
August 28, 2012
 
Date















 
Tanger Services Agreement
Page 4 of 4



 
 

--------------------------------------------------------------------------------

 
